250 WILLIAMS STREET ATLANTA, GA30303 P404.302.9700 F404.475.0520 www.internap.com December 21, 2007 Morgan Youngwood Division of Corporate Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 VIA FACSIMILE Re: Internap Network Services Corporation Form 10-K for the fiscal year ended December 31, 2006 Filed March 13, 2007 Form 10-Q for the quarterly period ended September 30, 2007 Filed November 9, 2007 File No. 001-31989 Dear Mr. Youngwood: We are in receipt of your letter dated December 20, 2007 to Mr. James P. DeBlasio.In light of the upcoming holidays, we respectfully request an extension to respond until Tuesday, January 22, 2008. Very truly yours, /s/ Richard Dobb Richard P. Dobb Vice President and General Counsel cc: Chris White (via facsimile) Matthew Crispino (via facsimile)
